In an action by a husband against his wife to recover moneys withdrawn from a joint bank account, in which the wife interposed, inter alia, a " Fifth ” counterclaim to recover the value of certain United States Savings Bonds, the plaintiff appeals from a resettled order of the Supreme Court, Queens County, dated October 23, 1962, which denied his motion to dismiss such counterclaim as barred by the Statute of Limitations. Order reversed, without costs; and motion granted, with leave to defendant, if so advised, to replead such counterclaim within 20 days after entry of the order hereon. In our opinion, the "Fifth” counterclaim as pleaded states a cause of action in conversion; as such it is barred by the three-year' Statute of Limitations (CPLR 214, subd. 4; formerly Civ. Prac. Act, § 49, subd. 7). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur. [36 Misc 2d 83.]